NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                          No. 21-1311


                              UNITED STATES OF AMERICA

                                                v.

                                   MUMIN MUHAMMAD,
                                                 Appellant


                        Appeal from the United States District Court
                                 for the District of New Jersey
                        (D.C. Criminal Action No. 2-14-cr-502-001)
                        District Judge: Honorable Susan D. Wigenton


                         Submitted Under Third Circuit LAR 34.1(a)
                                    on January 10, 2022

                    Before: AMBRO, BIBAS, and ROTH, Circuit Judges

                               (Opinion Filed: February 1, 2022)



                                           OPINION *




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not constitute
binding precedent.
AMBRO, Circuit Judge

       Mumin Muhammad appeals the District Court’s denial of his motion for

compassionate release. For the reasons stated below, we affirm its decision.

                                              I.

       Generally, a district court lacks jurisdiction to modify a sentence after it has imposed

a final judgment. See United States v. Easter, 975 F.3d 318, 323 (3d Cir. 2020). But, in

certain circumstances, Congress has granted district courts limited authority to modify

sentences. For instance, if either the Director of the Bureau of Prisons or a prisoner files a

motion for compassionate release, a court may grant a sentence reduction if, after

considering the applicable sentencing factors under 18 U.S.C. § 3553(a), it determines that

release is (1) warranted by “extraordinary and compelling reasons,” and (2) “consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A).

       The District Court sentenced Mumin Muhammad in 2015 to 144 months’

imprisonment for distributing 100 grams or more of heroin. In June 2020, Muhammad

moved to modify his sentence under one of § 3582(c)’s compassionate release provisions.

He argued his sentence should be modified under 18 U.S.C. § 3582(c)(A)(i) based on two

“extraordinary and compelling reasons.” First, his asthma put him at a high risk of COVID-

19 complications. And second, his Guidelines’ range at his 2015 sentencing was higher




                                              2
than it would have been if calculated in 2020, based on a new en banc opinion from our

Court, United States v. Nasir, 982 F.3d 144 (3d Cir. 2020) (en banc). 1

       The District Court denied Muhammad’s motion. According to the Court, neither

his asthma nor the Nasir decision was an “extraordinary and compelling reason” for

release. And even if either or both were, the Court was not persuaded the relevant

sentencing factors outlined in 18 U.S.C. § 3553(a) supported early release. Muhammad

now appeals.

                                               II.

       On appeal, Muhammad first contends the District Court erred by holding that our

Court’s decision in Nasir was not an “extraordinary and compelling reason” for a sentence

reduction. 2 And second, he argues—for the first time on appeal—Nasir should apply

retroactively to his sentence. We review legal questions de novo, including the District

Court’s interpretation of statutes. United States v. Andrews, 12 F.4th 255, 259 (3d Cir.

2021). But we review its ultimate decision to deny a compassionate release motion only

for abuse of discretion. Id.




1
  The Supreme Court vacated and remanded Nasir on grounds not relevant to this appeal.
United States v. Nasir, 142 S. Ct. 56 (2021). Our Court has reissued its Nasir opinion, leaving
the issues and analysis that Muhammad relies on unchanged. See United States v. Nasir, 17
F.4th 459 (3d Cir. 2021) (en banc).
2
  Though Muhammad contended before the District Court there were two “extraordinary and
compelling” reasons for his release (his asthma and the Nasir decision), his opening brief on
appeal does not challenge the Court’s rejection of his asthma argument. He has therefore
forfeited that argument. See Geness v. Cox, 902 F.3d 344, 355 (3d Cir. 2018). Even had he
challenged this holding, he has not shown, as we discuss below, the Court abused its discretion
in determining the § 3553(a) factors weigh against his early release.
                                                3
                                             A.

       We begin with Muhammad’s contention that the change of law in Nasir was a

compelling reason for early release. At his initial sentencing, the District Court applied the

career-offender enhancement, U.S.S.G. § 4B1.1, to Muhammad’s sentencing range

because he had two prior felony convictions of a controlled substance offense: a 1999

federal conviction for conspiring to distribute heroin and a 2008 New Jersey conviction for

distributing and conspiring to distribute heroin. Years later, our Court held in Nasir that

“inchoate crimes are not included in the definition of ‘controlled substance offenses’ given

in section 4B1.2(b) of the sentencing guidelines.” 17 F.4th at 472. And conspiracy, like

Muhammad’s 1999 conviction, is considered an inchoate offense. See United States v.

Salahuddin, 765 F.3d 329, 341 (3d Cir. 2014) (internal citation omitted). So, he explains,

had Nasir been decided when he was initially sentenced, he would not have qualified as a

career offender, as then he had only one prior felony conviction of a controlled-substance

offense. Without the career-offender enhancement, Muhammad asserts he would have

received a 60-month sentence.

       On appeal, Muhammad insists it would “be simply unfair not to reduce his sentence

to time served.” Appellant’s Br. at 5. But he makes no effort to explain why the change

of law in Nasir qualifies as an “extraordinary and compelling” circumstance under

§ 3582(c)(1)(A) or how the District Court erred in ruling it was not.

       Yet even assuming Muhammad presented an “extraordinary and compelling”

reason for release, he has failed to challenge the Court’s independent ground for denying

his motion. Recall that compassionate release requires both that “extraordinary and

                                              4
compelling reasons” support release and that the § 3553(a) factors do so as well. See 18

U.S.C. § 3582(c)(1)(A)(i). Here, the Court explained that even if there were a compelling

reason for release, “it would still deny [Muhammad’s] motion because the applicable

sentencing factors under 18 U.S.C. § 3553(a) weigh against his early release.” Appx. at 5.

Specifically, the Court’s memorandum noted early release would not “‘reflect the

seriousness of the offense,’ ‘promote respect for the law,’ ‘provide just punishment for the

offense,’ or deter [Muhammad] or others from similar conduct.” Id. at 5–6 (quoting 18

U.S.C. § 3553(a)(2)(A)). The Court also cited its § 3553(a) discussion from Muhammad’s

initial sentencing and, in a footnote, added the “[s]ection 3553(a) factors that [it] considered

at sentencing and must consider now have not changed.” Id. at 6 & n.4.

       Muhammad does not claim on appeal that the Court abused its discretion in

evaluating the § 3553(a) factors, so he has abandoned this argument. 3 See Nagle v.

Alspach, 8 F.3d 141, 143 (3d Cir. 1993) (“When an issue is either not set forth in the

statement of issues presented or not pursued in the argument section of the brief, the

appellant has abandoned and waived that issue on appeal.”). We thus affirm the District

Court’s judgment on this independent ground.




3
  Had he advanced it, he faced a high bar to show error. We will not disturb the District Court’s
determination that the § 3553(a) factors do not support compassionate release unless we have a
“definite and firm conviction that it committed a clear error of judgment in the conclusion it
reached upon a weighing of the relevant factors.” United States v. Pawlowski, 967 F.3d 327, 330
(3d Cir. 2020) (quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)) (alterations
adopted).
                                               5
                                             B.

       Finally, Muhammad asserts for the first time that Nasir should be applied

retroactively. Because we review arguments that were not made before the District Court

only for plain error, he must show (1) there was an error, (2) it was plain (i.e., clear under

current law), and (3) it affected his substantial rights. United States v. Fattah, 914 F.3d

112, 172 (3d Cir. 2019). Even then, we will only address the error if we conclude that (4) it

“seriously affected the fairness, integrity, or public reputation of the judicial proceeding.”

Id. We have never held Nasir applies retroactively on collateral review. Thus, even if the

Court erred by failing to apply Nasir retroactively (an issue we need not reach in this case),

that error is not plain.

                                      * * * * *

       For these reasons, we affirm the judgment of the District Court.




                                              6